              Case 2:20-cv-01878-BJR Document 51 Filed 01/28/21 Page 1 of 6




 1
                                                          HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9   WSOU INVESTMENTS, LLC, d/b/a BRAZOS
     LICENSING AND DEVELOPMENT,
10                                                        No. 2:20-cv-01878-BJR
                                   Plaintiff,
11    v.                                                  STIPULATION REGARDING
                                                          FORTHCOMING ACTIONS AND TO
12    F5 NETWORKS, INC.,                                  FURTHER EXTEND THE TIME FOR
                                                          DEFENDANT TO ANSWER
13                                                        PLAINTIFF’S COMPLAINT
                                   Defendant.
14

15          Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)
16   and Defendant F5 Networks, Inc. (“F5 Networks”) (collectively, “Parties”) by and through their
17   respective counsel of record, respectfully submit this Stipulation regarding forthcoming actions
18   and to further extend the time for F5 Networks to answer WSOU’s Complaint for Patent
19   Infringement.
20          The Parties hereby stipulate through their respective counsel as follows:
21          WHEREAS, on November 6, 2020, WSOU filed a Complaint for Patent Infringement
22   against F5 Networks in the above-captioned action (Dkt. 1) (“Action”);
23          WHEREAS, prior to filing this Action, on September 15, 2020, WSOU filed other
24   Complaints for Patent Infringement against F5 Networks in the United States District Court for
25
     STIPULATION RE FORTHCOMING ACTIONS
     AND TO FURTHER EXTEND THE TIME FOR                                            CORR CRONIN LLP
     DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT- 1                             1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-CV-01878-BJR)                                             Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
               Case 2:20-cv-01878-BJR Document 51 Filed 01/28/21 Page 2 of 6




     the Eastern District of Virginia: (1) WSOU Investments, LLC d/b/a Brazos Licensing and
 1
     Development v. Defendant F5 Networks, Inc., Case No. 3:20-cv-00719-JAG (“E.D. Va. Action
 2
     1”), Dkt. 1; (2) WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Defendant
 3
     F5 Networks, Inc., Case No. 3:20-cv-00720-JAG (“E.D. Va. Action 2”), Dkt. 1; (3) WSOU
 4
     Investments, LLC d/b/a Brazos Licensing and Development v. Defendant F5 Networks, Inc., Case
 5
     No. 3:20-cv-00721-JAG (“E.D. Va. Action 3”), Dkt. 1; and (4) WSOU Investments, LLC d/b/a
 6
     Brazos Licensing and Development v. Defendant F5 Networks, Inc., Case No. 3:20-cv-00724-
 7
     JAG (“E.D. Va. Action 4”), Dkt. 1) (collectively, “E.D. Va. Actions”);
 8
            WHEREAS, on November 6, 2020, F5 Networks waived the service of summons in this
 9
     Action (Dkt. 6) and the E.D. Va. Actions (E.D. Va. Action 1, Dkt. 7; E.D. Va. Action 2, Dkt. 7,
10
     E.D. Va. Action 3, Dkt. 8; E.D. Va. Action 4, Dkt. 7);
11
            WHEREAS, on December 30, 2020, the Parties filed a Stipulated Motion to Transfer this
12
     Action to the United States District Court for the Western District of Washington (Dkt. 15);
13
            WHEREAS, on December 30, 2020, United States District Judge Leonie Brinkema
14
     ordered this Action to be transferred to the United States District Court for the Western District
15
     of Washington (Dkt. 24);
16
            WHEREAS, on December 30, 2020, this Action was transferred to the United States
17
     District Court for the Western District of Washington (Dkt. 25);
18
            WHEREAS, on January 6, 2021, the Clerk of the United States District Court for the
19
     Western District of Washington issued a letter acknowledging receipt of this Action from the
20
     United States District Court for the Eastern District of Virginia, and advising of the Action’s
21
     assignment to United States District Judge Barbara Rothstein;
22
            WHEREAS, F5 Networks’s answer to WSOU’s Complaint in this Action was originally
23
     due January 5, 2021;
24

25
     STIPULATION REGARDING FORTHCOMING ACTIONS
     AND TO FURTHER EXTEND THE TIME FOR
                                                                                     CORR CRONIN LLP
     DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT - 2                              1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-CV-01878-BJR)                                               Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
                                                                                       Fax (206) 625-0900
                Case 2:20-cv-01878-BJR Document 51 Filed 01/28/21 Page 3 of 6




            WHEREAS, on January 12, 2021, the Parties filed a Stipulation to Extend the Time for
 1
     F5 Networks to Answer WSOU’s Complaint in this Action from January 5, 2021 to January 28,
 2
     2021 (Dkt. 44), which was granted on January 13, 2021 (Dkt. 45);
 3
            WHEREAS, F5 Networks has not yet answered WSOU’s Complaints in the E.D. Va.
 4
     Actions;
 5
            WHEREAS F5 Networks’s deadline to answer WSOU’s Complaints in the E.D. Va.
 6
     Actions was previously extended from January 5, 2021 February 5, 2021 (E.D. Va. Action 1,
 7
     Dkts. 28 & 29; E.D. Va. Action 2, Dkts. 28 & 29; E.D. Va. Action 3, Dkts. 29 & 30; E.D. Va.
 8
     Action 4, Dkts. 28 & 29);
 9
            WHEREAS, WSOU intends to voluntarily dismiss without prejudice the E.D. Va.
10
     Actions pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), and re-file the E.D. Va.
11
     Actions in the United States District Court for the Western District of Washington;
12
            WHEREAS, the Parties agree that WSOU’s voluntary dismissals without prejudice shall
13
     have no effect whatsoever on WSOU’s right to dismiss any of the E.D. Va. Actions without
14
     prejudice in the future, including WSOU’s right to dismiss any of them without prejudice in the
15
     United States District Court for the Western District of Washington;
16
            WHEREAS, in light of the E.D. Va. Actions to be re-filed in United States District Court
17
     for the Western District of Washington, the Parties agree to further extend the time for F5
18
     Networks’s answer to WSOU’s Complaint in this Action to February 28, 2021; and
19
            WHEREAS, the Parties agree that F5 Networks shall answer WSOU’s Complaints in the
20
     forthcoming actions to be re-filed from the United States District Court for the Eastern District of
21
     Virginia by February 28, 2021.
22
            IT IS HEREBY STIPULATED AND AGREED, by among the Parties and their
23
     respective counsel of record, with the permission of the Court, that (1) WSOU’s voluntary
24
     dismissals of the E.D. Va. Actions without prejudice shall have no effect whatsoever on
25
     STIPULATION REGARDING FORTHCOMING ACTIONS
     AND TO FURTHER EXTEND THE TIME FOR
                                                                                     CORR CRONIN LLP
     DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT - 3                              1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-CV-01878-BJR)                                               Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
                                                                                       Fax (206) 625-0900
               Case 2:20-cv-01878-BJR Document 51 Filed 01/28/21 Page 4 of 6




     WSOU’s right to dismiss any of the E.D. Va. Actions without prejudice in the future, including
 1
     WSOU’s right to dismiss any of them without prejudice in the United States District Court for
 2
     the Western District of Washington, (2) F5 Networks’s deadline to answer WSOU’s Complaint
 3
     in this Action is February 28, 2021, and (3) F5 Networks’s deadline to answer WSOU’s
 4
     Complaints in the forthcoming actions to be re-filed from the United States District Court for the
 5
     Eastern District of Virginia is February 28, 2021.
 6
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION REGARDING FORTHCOMING ACTIONS
     AND TO FURTHER EXTEND THE TIME FOR
                                                                                    CORR CRONIN LLP
     DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT - 4                             1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-CV-01878-BJR)                                              Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
             Case 2:20-cv-01878-BJR Document 51 Filed 01/28/21 Page 5 of 6




     Dated: January 27, 2021                    By: s/ Blake Marks-Dias
 1                                                  Blake Marks-Dias, WSBA No. 28169
     By: s/ Ramsey M. Al-Salam                      bmarks-dias@corrcronin.com
 2                                                  Eric A. Lindberg, WSBA No. 43596
         Ramsey M. Al-Salam, WSBA No. 18822
                                                    elindberg@corrcronin.com
 3       RAlSalam@perkinscoie.com                   CORR CRONIN LLP
         PERKINS COIE LLP                           1001 Fourth Avenue, Suite 3900
 4       1201 Third Avenue, Suite 4900              Seattle, WA 98154
         Seattle, WA 98101-3099                     Telephone: (206) 625-8600
 5       Telephone: (206) 359-8000
                                                     Jonathan K. Waldrop (CA Bar No. 297903)
 6       Stephen E. Baskin (VA Bar No. 47567)        (Admitted pro hac vice)
         sbaskin@kslaw.com                           jwaldrop@kasowitz.com
 7       KING & SPALDING LLP                         Darcy L. Jones (CA Bar No. 309474)
         1700 Pennsylvania Avenue, NW                (Admitted pro hac vice)
 8       2nd Floor                                   djones@kasowitz.com
         Washington, DC 20006-4707                   Marcus A. Barber (CA Bar No. 307361)
 9                                                   (Admitted pro hac vice)
         Telephone: (202) 626-2938                   mbarber@kasowitz.com
10                                                   John W. Downing (CA Bar No. 252850)
         D. Shane Brun (CA Bar No. 179079)           (Admitted pro hac vice)
11       sbrun@kslaw.com                             jdowning@kasowitz.com
         (Pro hac vice forthcoming)                  Heather S. Kim (CA Bar No. 277686)
12       KING & SPALDING LLP                         (Admitted pro hac vice)
         601 California Avenue, Suite 100            hkim@kasowitz.com
13       Palo Alto, CA 94304                         Jack Shaw (CA Bar No. 309382)
         Telephone: (415) 318-1245                   (Admitted pro hac vice)
14                                                   jshaw@kasowitz.com
         Angela Tarasi (CO Bar No. 45250)            ThucMinh Nguyen (CA Bar No. 304382)
15                                                   (Admitted pro hac vice)
         atarasi@kslaw.com
                                                     tnguyen@kasowitz.com
16       KING & SPALDING LLP                         KASOWITZ BENSON TORRES LLP
         1400 16th Street                            333 Twin Dolphin Drive, Suite 200
17       16 Market Square                            Redwood Shores, California 94065
         Suite 400                                   Telephone: (650) 453-5170
18       Denver, CO 80202
         Telephone: (720) 535-2319                   Paul G. Williams (GA Bar No. 764925)
19                                                   (Admitted pro hac vice)
         Attorneys for Defendant                     pwilliams@kasowitz.com
20       F5 NETWORKS, INC.                           KASOWITZ BENSON TORRES LLP
                                                     1230 Peachtree Street N.E., Suite 2445
21
                                                     Atlanta, Georgia 30309
22                                                   Telephone: (404) 260-6080

23                                                   Attorneys for Plaintiff
                                                     WSOU INVESTMENTS, LLC d/b/a
24                                                   BRAZOS LICENSING AND
                                                     DEVELOPMENT
25
     STIPULATION REGARDING FORTHCOMING ACTIONS
     AND TO FURTHER EXTEND THE TIME FOR
                                                                           CORR CRONIN LLP
     DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT - 5                    1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-CV-01878-BJR)                                     Seattle, Washington 98154-1051
                                                                             Tel (206) 625-8600
                                                                             Fax (206) 625-0900
                 Case 2:20-cv-01878-BJR Document 51 Filed 01/28/21 Page 6 of 6




 1                                                ORDER

 2          Based on the foregoing, IT IS SO ORDERED that:
 3
            (1)     WSOU Investments, LLC d/b/a Brazos Licensing and Development’s (“WSOU”)
 4
     voluntary dismissals of WSOU Investments, LLC d/b/a Brazos Licensing and Development v.
 5
     Defendant F5 Networks, Inc., Case No. 3:20-cv-00719-JAG, WSOU Investments, LLC d/b/a
 6
     Brazos Licensing and Development v. Defendant F5 Networks, Inc., Case No. 3:20-cv-00720-JAG,
 7

 8   WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Defendant F5 Networks,

 9   Inc., Case No. 3:20-cv-00721-JAG, and WSOU Investments, LLC d/b/a Brazos Licensing and
10   Development v. Defendant F5 Networks, Inc., Case No. 3:20-cv-00724-JAG (collectively, “E.D.
11
     Va. Actions”) without prejudice shall have no effect whatsoever on WSOU’s right to dismiss any
12
     of the E.D. Va. Actions without prejudice in the future, including WSOU’s right to dismiss any of
13
     them without prejudice in the United States District Court for the Western District of Washington;
14

15          (2)      Defendant F5 Networks, Inc.’s (“F5 Networks”) time to answer WSOU’s

16   Complaint in this Action is extended to February 28, 2021; and

17          (3)      F5 Networks’s deadline to answer WSOU’s Complaints in the forthcoming actions
18   to be re-filed from the United States District Court for the Eastern District of Virginia is February
19
     28, 2021.
20
               January 28, 2021
     DATED: ___________________________
21

22

23                                                 ________________________________________
                                                   HON. BARBARA J. ROTHSTEIN
24                                                 UNITED STATES DISTRICT JUDGE

25
     STIPULATION RE FORTHCOMING ACTIONS
     AND TO FURTHER EXTEND THE TIME FOR                                             CORR CRONIN LLP
     DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT- 6                              1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-CV-01878-BJR)                                              Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
